Order issued July 17, 2012




                                      In The
                               Court of Appeals
                                     For The
                          First District of Texas


                              NO. 01-12-00495-CV


                          NORMA DAVID, Appellant

                                        V.

                          VIRGINIA DAVID, Appellee


                      On Appeal from 165th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2007-70840


                         MEMORANDUM ORDER

      By memorandum opinion dated July 12, 2012, the Court dismissed this appeal

for want of prosecution on the ground that appellant had failed to timely pay the

required filing fee. See TEX. R. APP. P. 5 (requiring payment of fees in civil cases
unless indigent), 20.1 (listing requirements for establishing indigence); see also

TEX. GOV’T CODE ANN. §.51.207 (Vernon Supp. 2011), §.51.941(a) (Vernon 2005),

§ 101.041 (Vernon Supp. 2011) (listing fees in court of appeals); Order Regarding

Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals and

Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138

(Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1) (listing fees in court

of appeals). Through no fault of counsel, a posting error occurred here at the Court.

Appellant had paid the filing fee before we dismissed the case.

      Accordingly, we withdraw our opinion, vacate the judgment, and reinstate the

appeal. The clerk’s record has been filed. The deadline to file the reporter’s

record is extended to 30 days from the date of this order. Appellant will have 30

days from the filing of the reporter’s record to file her brief.

      It is so ORDERED.

                                    PER CURIAM

Panel consists of Justices Bland, Massengale, and Brown.




                                            2